                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    DONALD BROOKS                             *   CIVIL ACTION NO. 17-8751
                                              *
    VERSUS                                    *   SECTION: “E”(1)
                                              *
    NANCY A. BERRYHILL, ACTING                *   JUDGE SUSIE MORGAN
    COMMISSIONER OF THE SOCIAL                *
    SECURITY ADMINISTRATION                   *   MAGISTRATE JUDGE
                                              *   JANIS VAN MEERVELD
    ************************************      *

                                           ORDER

          The Court, after considering the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation, and finding that as of this date the

parties have filed no objections to the Magistrate Judge’s Report and Recommendation,

hereby approves the Magistrate Judge’s Report and Recommendation and adopts it as its

opinion. Accordingly,

          IT IS ORDERED that the Motion for Summary Judgment filed by Plaintiff

Donald Brooks is DENIED.1

          IT IS FURTHER ORDERED that the Motion for Summary Judgment filed by

Defendant Nancy A. Berryhill, the Acting Commissioner of the Social Security

Administration, is GRANTED.2

          New Orleans, Louisiana, this 24th day of January, 2019.


                                        ________________________________
                                                 SUSIE MORGAN
                                          UNITED STATES DISTRICT JUDGE




1   R. Doc. 19.
2   R. Doc. 20.
